Title: To Alexander Hamilton from Jeremiah Olney, 10 December 1792
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseDistrict of Providence 10th. Decer. 1792

The Legislature of the United States having been pleased to Appoint you to the important Office of Superintending a due Collection of the Revenue, I have upon deliberate consideration, deemed it expedient that you should be made acquainted with my particular conduct, as an officer of the Customs, in respect to the late Suit of a Bond taken for duties, complained of by Welcome Arnold Esquire, and which has been the Subject of a Juditial investigation and decision. With this view I take the Liberty Sir, respectfully to enclose for your perusal a Statement of Facts relative to that Transaction, which in my own Justification, I have been compelled to Submit to the consideration of a number of Gentlemen who have heared Mr. Arnolds representation; and I am happy to add, that it has met with general approbation.
I have furnished Mr. Arnold with a Copy of my Statement, but cannot learn that he has made any reply to it, either public or private.
I intreat Sir, that you will consider the Embarrasements I continually meet with from this Gentleman’s disposition to oppose the legal execution of my Duty, as my apology for the Trouble I am now about to give you in the perusal of my vindication.
I have the Honor to be   with great consideration   Sir   Your Most Obed. and Most Hum. Servt.

Jereh. Olney Collr.
Alexander Hamilton Esqr.Secretary of the Treasury.

